DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 12/17/20 has been entered. Claims 4 and 6-7 are currently pending in this application.

Allowable Subject Matter
Claims 4 and 6-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a thermal bonding device comprising:
a hemispherical bonding tip extending through an insulating bushing;
a heater block to provide a temperature sufficient to heat the bonding tip to a melting point of a film fill sheet;
a spring mechanism attached to the bonding tip to provide a resistance force; a sliding mechanism allowing the bonding tip to move vertically; and an air conduit having an outlet on a contact surface of said bonding tip to provide a pulse of air to a bond zone of the film fill sheet.

Young (US 3402088) teaches a thermal bonding device comprising a heater block to provide a temperature sufficient to heat the bonding tip to a melting point of a film fill sheet; a spring mechanism attached to the bonding tip to provide a resistance force; a sliding mechanism allowing the bonding tip to move vertically (column 2 lines 

Claude (US 2001/0052388) teaches that a pulse of hot air is pulsed into a pair of thermoplastic sheets, melt bonding them together (paragraphs 26-30 and figure 1). Claude does not teach a hemispherical bonding tip extending through an insulating bushing and an air conduit having an outlet on a contact surface of said bonding tip to provide a pulse of air to a bond zone of the film fill sheet. Claude does not teach that the hot air is provided through the melted sheets to push them together. The hot air is used to melt the sheets. Therefore there is no reason to combine the references and there is no reference that teaches both a bonding tip to melt the sheets and hot air through the bonding tip to push the sheets together.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748